DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gay et al (US Publication No.: US 2010/0177113 A1, “Gay”).
Regarding Claim 1, Gay discloses a display assembly (Figures 7-8), comprising:
A display panel including a plurality of sub-pixels (Figures 7-8, display panel 1; Paragraph 0040); and
At least one optical film group each disposed on a display surface of the display panel, wherein each optical film group includes a quarter-wave plate, a reflective polarizer and an absorbing polarizer arranged sequentially along a thickness direction of the display panel (Figure 7, quarter-wave plate 11, reflective polarizer 5, absorbing polarizer 12), wherein
The reflective polarizer includes a reflective portion capable of allowing light with a polarization direction parallel to a polarization axis of the reflective polarizer to pass through and reflecting light with a polarization direction perpendicular to the polarization axis of the reflective polarizer (Paragraph 0094); and
An orthographic projection of an effective light-emitting area of at least one sub-pixel on a plane parallel to the display surface of the display panel is substantially within an orthographic projection of the reflective portion on the plane (Figure 7, the reflective portion of the reflective polarizer 5 is disposed to overlap the entirety of display panel 1 and so must overlap all light-emitting areas of all sub-pixels); and
The absorbing polarizer is capable of allowing light with a polarization direction parallel to a polarization axis of the absorbing polarizer to pass through and absorbing light with a polarization direction perpendicular to the polarization axis of the absorbing polarizer (Paragraph 0095); and
The polarization axis of the reflective polarizer is parallel to the polarization axis of the absorbing polarizer (Figure 8(b) discloses that the polarization axes of the reflective polarizer 5 and the absorbing polarizer 12 are parallel). 

	Regarding Claim 2, Gay discloses the display assembly according to claim 1, wherein the reflective polarizer is a wire-grid polarizer (Paragraph 0094). 

	Regarding Claim 18, Gay discloses a display device (Paragraph 0085), comprising: the display assembly according to claim 1; and a driving assembly configured to provide display data and control signals to the display assembly (Paragraph 0085).

	Regarding Claim 19, Gay discloses an optical film group (Figure 7), wherein the optical film group is the optical film group in the display assembly according to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gay in view of Lee et al (US Publication No.: US 2008/0252799 A1, “Lee”).
Regarding Claim 3, Gay discloses the display assembly according to claim 2.
Gay fails to disclose that the wire-grid polarizer includes a plurality of metal wires which are arranged at equal intervals, a width of each metal wire is in a range of 50nm to 60nm, and a fill factor of the wire-grid polarizer is in a range from .4 to .6. 
	However, Lee discloses a similar display where the wire-grid polarizer includes a plurality of metal wires which are arranged at equal intervals, a width of each metal wire is in a range of 50nm to 60nm, and a fill factor of the wire-grid polarizer is in a range from .4 to .6 (Lee, Paragraph 0032 discloses a fill factor of .3 to .7 and Paragraph 0034 discloses a period of about 100nm, which would result in a width of 30nm to 70nm, which overlaps with the claimed range).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wire grid polarizer as disclosed by Gay to include metal wires with specific dimensions as disclosed by Lee. One would have been motivated to do so for the purpose of improving optical performance and simplifying the manufacturing process (Lee, Paragraphs 0034-0035). 

Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, the prior art of record does not teach or suggest a display assembly, comprising: a display panel including a plurality of sub-pixels and at least one optical film group each disposed on a display surface of the display panel, wherein each optical film group includes a quarter-wave plate, a reflective polarizer and an absorbing polarizer arranged sequentially along a thickness direction of the display panel; the reflective polarizer includes a reflective portion capable of allowing light with a polarization direction parallel to a polarization axis of the reflective polarizer to pass through and reflecting light with a polarization direction perpendicular to the polarization axis of the reflective polarizer and the absorbing polarizer is capable of allowing light with a polarization direction parallel to a polarization axis of the absorbing polarizer to pass through and absorbing light with a polarization direction perpendicular to the polarization axis of the absorbing polarizer and the polarization axis of the reflective polarizer is parallel to the polarization axis of the absorbing polarizer, wherein the display panel is a bottom-emitting display panel, and the reflective polarizer includes a plurality of light-transmissive portions, where an orthographic projection of a non-light-emitting area of each sub-pixel on the plane is within an orthographic projection of a respective one of the plurality of light-transmissive portions on the plane, in combination with the remaining features recited in the claim.
The prior art of Gay (US 2010/0177113 A1) discloses a display assembly, comprising: a display panel including a plurality of sub-pixels and at least one optical film group each disposed on a display surface of the display panel, wherein each optical film group includes a quarter-wave plate, a reflective polarizer and an absorbing polarizer arranged sequentially along a thickness direction of the display panel; the reflective polarizer includes a reflective portion capable of allowing light with a polarization direction parallel to a polarization axis of the reflective polarizer to pass through and reflecting light with a polarization direction perpendicular to the polarization axis of the reflective polarizer and the absorbing polarizer is capable of allowing light with a polarization direction parallel to a polarization axis of the absorbing polarizer to pass through and absorbing light with a polarization direction perpendicular to the polarization axis of the absorbing polarizer and the polarization axis of the reflective polarizer is parallel to the polarization axis of the absorbing polarizer (Gay, Figures 7-8). However, Gay fails to disclose a bottom-emitting display panel where the reflective polarizer comprises light-transmissive portions overlapping with non-light-emitting areas of each sub-pixel. The prior art of Cok (US 2008/0237611 A1) discloses a reflective layer having light-transmissive portions overlapping with non-light-emitting areas (Cok, Figure 4, reflective layer 24). However, Cok discloses a top-emitting display panel instead of a bottom-emitting display. 
Therefore, Claim 4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5-6, 10-13 would be allowable by virtue of their dependence on claim 4.
Regarding Claim 7, the prior art of record does not teach or suggest a display assembly, comprising: a display panel including a plurality of sub-pixels and at least one optical film group each disposed on a display surface of the display panel, wherein each optical film group includes a quarter-wave plate, a reflective polarizer and an absorbing polarizer arranged sequentially along a thickness direction of the display panel; the reflective polarizer includes a reflective portion capable of allowing light with a polarization direction parallel to a polarization axis of the reflective polarizer to pass through and reflecting light with a polarization direction perpendicular to the polarization axis of the reflective polarizer and the absorbing polarizer is capable of allowing light with a polarization direction parallel to a polarization axis of the absorbing polarizer to pass through and absorbing light with a polarization direction perpendicular to the polarization axis of the absorbing polarizer and the polarization axis of the reflective polarizer is parallel to the polarization axis of the absorbing polarizer, wherein the display panel is a top-emitting display panel, and the at least one optical film group includes one optical film group disposed on the display surface of the display panel; and orthographic projections of the non-light-emitting areas of the plurality of sub-pixels on the plane are substantially within the orthographic projection of the reflective portion on the plane. 
The prior art of Gay (US 2010/0177113 A1) discloses a display assembly, comprising: a display panel including a plurality of sub-pixels and at least one optical film group each disposed on a display surface of the display panel, wherein each optical film group includes a quarter-wave plate, a reflective polarizer and an absorbing polarizer arranged sequentially along a thickness direction of the display panel; the reflective polarizer includes a reflective portion capable of allowing light with a polarization direction parallel to a polarization axis of the reflective polarizer to pass through and reflecting light with a polarization direction perpendicular to the polarization axis of the reflective polarizer and the absorbing polarizer is capable of allowing light with a polarization direction parallel to a polarization axis of the absorbing polarizer to pass through and absorbing light with a polarization direction perpendicular to the polarization axis of the absorbing polarizer and the polarization axis of the reflective polarizer is parallel to the polarization axis of the absorbing polarizer (Gay, Figures 7-8). However, Gay fails to disclose a top-emitting display panel where the reflective polarizer comprises reflective portions overlapping with non-light-emitting areas of each sub-pixel. The prior art of Cok (US 2008/0237611 A1) discloses a top-emitting display panel (Cok, Figure 4). However, Cok discloses a reflective layer having light-transmissive portions overlapping with non-light-emitting areas instead of the reflective portions overlapping with non-light-emitting areas.
Therefore, Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8, 14-15 would be allowable by virtue of their dependence on claim 7.
Regarding Claim 9, the prior art of record does not teach or suggest a display assembly, comprising: a display panel including a plurality of sub-pixels and at least one optical film group, including a first and second optical film group, each disposed on a display surface of the display panel, wherein each optical film group includes a quarter-wave plate, a reflective polarizer and an absorbing polarizer arranged sequentially along a thickness direction of the display panel; the reflective polarizer includes a reflective portion capable of allowing light with a polarization direction parallel to a polarization axis of the reflective polarizer to pass through and reflecting light with a polarization direction perpendicular to the polarization axis of the reflective polarizer and the absorbing polarizer is capable of allowing light with a polarization direction parallel to a polarization axis of the absorbing polarizer to pass through and absorbing light with a polarization direction perpendicular to the polarization axis of the absorbing polarizer and the polarization axis of the reflective polarizer is parallel to the polarization axis of the absorbing polarizer, wherein the display panel is a double-sided light-emitting display panel, and the first optical film group is disposed on a display surface of the display panel; and orthographic projections of the non-light-emitting areas of the plurality of sub-pixels on the plane are substantially within the orthographic projection of light-transmissive portions of the reflective polarizer on the plane; and the second optical film group is disposed on an opposite display surface of the display panel; where orthographic projections of the non-light-emitting areas of the plurality of sub-pixels on the plane are substantially within the orthographic projection of reflective portions of the reflective polarizer on the plane. 
The prior art of Gay (US 2010/0177113 A1) discloses a display assembly, comprising: a display panel including a plurality of sub-pixels and at least one optical film group each disposed on a display surface of the display panel, wherein each optical film group includes a quarter-wave plate, a reflective polarizer and an absorbing polarizer arranged sequentially along a thickness direction of the display panel; the reflective polarizer includes a reflective portion capable of allowing light with a polarization direction parallel to a polarization axis of the reflective polarizer to pass through and reflecting light with a polarization direction perpendicular to the polarization axis of the reflective polarizer and the absorbing polarizer is capable of allowing light with a polarization direction parallel to a polarization axis of the absorbing polarizer to pass through and absorbing light with a polarization direction perpendicular to the polarization axis of the absorbing polarizer and the polarization axis of the reflective polarizer is parallel to the polarization axis of the absorbing polarizer (Gay, Figures 7-8). However, Gay fails to disclose a double-sided light-emitting display panel comprising first and second optical groups. The prior art of Cok (US 2007/0069635 A1) discloses various embodiments of top and bottom light-emitting displays; however, none of the embodiments disclose appropriate reflective and light-transmissive portions in relation to the non-light-emitting areas of the sub-pixels. Further, the prior art of Ye (US 2018/0358583 A1) discloses a double-sided light-emitting display panel comprising first and second optical film groups (Ye, Figure 4, double-sided display panels 1, first optical film group 2/4, second optical film group 3/5). However, Ye fails to disclose the particular structure of the first and second optical film groups. Further, Ye fails to disclose the overlap between projections of the reflective/light-transmissive portions of the reflective polarizer with the non-light-emitting portions of the sub-pixels.
Therefore, Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 16-17 would be allowable by virtue of their dependence on claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871